DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed October 26, 2020.
In view of the Amendments to the Claims filed October 26, 2020, the rejections of claims 1-3 and 6-8 under 35 U.S.C. 112(b) previously presented in the Office Action sent June 24, 2020 have been withdrawn.
In view of the Amendments to the Claims filed October 26, 2020, the rejections of claims 1-3, 6-9, and 12-14 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent June 24, 2020 have been modified only in response to the Amendments to the Claims.
Claims 1-3, 6-9, and 12-14 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites, “the first connector is configured to be fastened directly to the third connector”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the first connector configured to be fastened directly to the third connector. 
The specification does not describe or depict the first connector configured to directly fasten to the third connector, as claimed in the photovoltaic connector system of claim 3. 
Claim 13 recites, “the first apertures are radially offset about 180 degrees from the second apertures”.
The specification, as originally filed, does not evidence applicant has in possession an invention including the full scope of the claimed “about 180 degrees”.
The specification depicts a single radial offset, see Fig. 2A, Fig. 2C, Fig. 6A, and Fig. 7, but does not teach the first apertures radially offset from the second apertures over the range of “about” 180 degrees. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, “the first apertures are radially offset about 180 degrees from the second apertures”.
It is unclear as to what structures of the first and second apertures are encompassed by the phrase “radially offset about 180 degrees” and what structures of the first and second apertures are specifically excluded by the phrase “radially offset about 180 degrees” because it is unclear as to what limitations the relative term “about” definitely imparts on the claimed degree of offset. 
Claim 1 recites the limitation "the first right-handed connector" on line 25.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims are rejected for dependency.
Amending “the first right-handed connector” to “the first connector” would overcome the rejection.
Claim 1 recites the limitation "the support surface" on line 35.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one previously recited support surface (see line 3-5, “a first connector…having a support surface”, and see line 30, “third connector, identical to the first connector”), it is unclear as to which support surface “the support surface” recited on line 35 of claim 1 is referring to. Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al. (U.S. Pub. No. 2014/0246549 A1).
With regard to claim 1, West et al. discloses a photovoltaic module connector system for a solar tracker array comprising:
a first connector (“connector” is interpreted to include a mechanical attachment/connection device; see Fig. 14-17 depicting multiple photovoltaic modules 1411/1511/1611/1711 mounted on torque tube 1421/1521/1621/1721 and see [0067] teaching any number of PV modules frames 1411 can be used as exemplified in Fig. 14-17; see annotated Fig. 17 below depicting PV modules 

    PNG
    media_image1.png
    465
    524
    media_image1.png
    Greyscale

Annotated Fig. 17
a first ledge section (915, Fig. 9) 
extending from an interior surface of the first connector (such as the interior surface of cylinders 917; see Fig. 9 depicting the cited ledge section 915 extending from the interior surface of cylinders 917) and having
a support surface configured to contact and support a first side of a first photovoltaic module (“ photovoltaic module” is interpreted to include a device annotated Fig. 17 above including its corresponding interlock is cited to read on the claimed “first photovoltaic module” as it is a device including a photovoltaic cell or panel; see Fig. 9, Fig. 14, and annotated Fig. 17 above, the cited first ledge section having a support surface, such as the top horizontal planar surface of 915, is cited to read on the claimed “configured to contact and support a first side of a first photovoltaic module” because it is structurally capable of contacting the interlock component of the cited first photovoltaic module and mechanically supporting a first right side of the cited first photovoltaic module);
a first collar edge of the interior surface of the first connector (the semicircular top collar edge of the connector depicted in Fig. 9 as having the projection alignment 919 is cited to read on the claimed first collar edge of the interior surface of the first connector)
configured to fit around and mount to a torque tube (the cited first collar edge is cited to read on the claimed “configured to fit around and mount to a torque tube” because it is structurally capable of fitting around and mounting to a torque tube as depicted in Fig. 12-17); and
a first alignment projection extending from the first collar edge of the first connector (919, Fig. 9), wherein 
the first alignment projection is configured to extend into the torque tube in a first direction parallel to the support surface of the first ledge section when the first collar edge of the first connector is mounted to the torque tube (as depicted in Fig. 12, the cited first alignment projection 919/1219 is cited to read annotated Fig. 9 below depicting the cited first alignment projection 919 extending, or stretching, into the torque tube in a first horizontal direction parallel to the cited support surface of the first ledge section, when the cited first collar edge of the first connector is mounted to the cited torque tube); and

    PNG
    media_image2.png
    435
    439
    media_image2.png
    Greyscale

Annotated Fig. 9
a second connector (see Fig. 14-17 depicting multiple photovoltaic modules 1411/1511/1611/1711 mounted on torque tube 1421/1521/1621/1721 and see [0067] teaching any number of PV modules frames 1411 can be used as exemplified in Fig. 14-17; see annotated Fig. 17 above depicting PV modules 1711 are mounted on the cited torque tube with the cited second connector 1714 cited to read on the claimed second connector as it forms mechanical attachment/connection devices mechanically connecting photovoltaic modules 1711 to the cited torque tube 1721) comprising:
 a second ledge section (915, Fig. 9)
extending from an interior surface of the second connector (such as the interior surface of cylinders 917; see Fig. 9 depicting the cited second ledge section 915 extending from the interior surface of cylinders 917) and
configured to support a second side of a first photovoltaic module (such as depicted in Fig. 9 and annotated Fig. 17 above, the cited second ledge section is cited to read on the claimed “configured to support a second side of the first photovoltaic module” because it is structurally capable of mechanically supporting a second left side of the cited photovoltaic module);
a second collar edge of the interior surface of the second connector (the semicircular top collar edge of the connector depicted in Fig. 9 as having the projection alignment 919 is cited to read on the claimed second collar edge of the interior surface of the second connector)
configured to fit around and mount to the torque tube (the cited second collar edge is cited to read on the claimed “configured to fit around and mount to 
a second alignment projection extending from the second collar edge of the second connector (919, Fig. 9), wherein 
 the second alignment projection is configured to extend into the torque tube in the first direction when the second collar edge of the second connector is mounted to the torque tube (as depicted in Fig. 12, the cited second alignment projection 919/1219 is cited to read on the claimed “configured to extend into the torque tube in the first direction when the second collar edge of the second connector is mounted to the torque tube” because it is structurally capable of extending into the torque tube in the cited first direction, recall annotated Fig. 9 above, when the cited second collar edge of the second connector is mounted to the cited torque tube); wherein
the first connector and the second connector are configured to be positioned in a first configuration with the first right-handed connector and the second connector mounted to the torque tube and supporting the first photovoltaic module from opposite sides of the first photovoltaic module with the first and second alignment projections extending in the first direction into the torque tube (the cited first connector and the cited second connector depicted in Fig. 9 and annotated Fig. 17 are cited to read on the claimed “configured to be positioned in a first configuration with the first connector and the second connector mounted to the torque tube and supporting the first photovoltaic module from opposite sides of the first photovoltaic module with the first and second alignment projections annotated Fig. 9 above), wherein
in the first configuration the first connector is configured to be connected to a third connector, identical to the first connector, with the interior surfaces of the first and third connectors facing away from each other so that first alignment projections of the first and third connectors extend in opposite directions parallel to the support surface towards each other and extend into opposite sides of the torque tube (in the first configuration the cited first connector is cited to read on the claimed “configured to be connected to a third connector, identical to the first connector, with the interior surfaces of the first and third connectors facing away from each other so that first alignment projections of the first and third connectors extend in opposite directions parallel to the support surface towards each other and extend into opposite sides of the torque tube” because it is structurally capable of being connected to a third connector, identical to the first connector, with the interior surfaces of the first and third connectors facing away from each other so that first alignment projections of the first and third connectors extend in opposite directions parallel to the cited support surfaces towards each other and extend into opposite sides of the torque tube as evidenced in annotated Fig. 9 annotated Fig. 17 above as connected to the cited third connector, identical to the cited first connector, with portions of the interior surfaces of the first and third connectors facing away from each other so that cited first alignment projections of the first and third connectors extend, or stretch, in opposite horizontal right and left directions parallel to the cited support surfaces towards each other and extend into opposite right and left sides of the cited torque tube); and wherein
in the first configuration the second connector is configured to be connected to a fourth connector, identical to the second connector, with the interior surfaces of the second and fourth connectors facing away from each other so that second alignment projections of the second and fourth connectors extend parallel to the support surface in opposite directions towards each other and extend into opposite sides of the torque tube (in the first configuration the cited first left-handed connector is cited to read on the claimed “configured to be connected to a fourth connector, identical to the second connector, with the interior surfaces of the second and fourth connectors facing away from each other so that second alignment projections of the second and fourth connectors extend parallel to the support surface in opposite directions towards each other and extend into opposite sides of the torque tube” because it is structurally capable of being connected to a fourth connector, identical to the second connector, with the interior surfaces of the second and fourth connectors facing away from each other so that second alignment projections of the second and fourth connectors extend parallel to the cited support surface in opposite directions towards each other and annotated Fig. 9 above and annotated Fig. 17 above as connected to the cited fourth connector, identical to the cited second connector, with portions of the interior surfaces of the second and fourth connectors facing away from each other so that cited second alignment projections of the second and fourth connectors extend, or stretch, in opposite horizontal right and left directions parallel to the cited support surfaces towards each other and extend into opposite right and left sides of the cited torque tube).
With regard to claim 2, West et al. discloses wherein the first connector and the second connector each further comprise:
at least one clamping curve section, extending from the interior surface (such as 916 depicted in Fig. 9 as extending from the cited interior surface); 
a leading edge aperture passing through the interior surface (920A, Fig. 9); and
a trailing edge aperture passing through the interior surface (920B, Fig. 9).
With regard to claim 3, West et al. discloses wherein 
the first connector is configured to be fastened directly to the third connector (the cited first connector is cited to read on the claimed “configured to be fastened directly to the third connector” because it is structurally capable of fastened directly to the third connector since the cited first and third connectors are separable and removable devices, see Fig. 9, which can be placed directly interfacing each other for mechanical fastening).
With regard to claim 6, West et al. discloses wherein the first connector further comprises 
a leading edge ramp positioned below the leading edge aperture, the leading edge ramp being contiguous with the first alignment projection (as depicted in annotated Fig. 9’ below, the connectors include a leading edge ramp, or an inclined joining portion for joining the upper and lower portion of the connector, positioned below the leading edge aperture, the leading edge ramp being contiguous with the first alignment projection).

    PNG
    media_image3.png
    627
    679
    media_image3.png
    Greyscale

Annotated Fig. 9’
With regard to claim 7, West et al. discloses wherein the first connector further comprises 
a trailing edge ramp positioned below the trailing edge aperture (as depicted in annotated Fig. 9’ above, the connectors include a trailing edge ramp, 
With regard to claim 8, West et al. discloses wherein 
the first connector is configured to apply counter balanced moments to the torque tube with the third connector (the cited first connector is cited to read on the claimed “is configured to apply counter balanced moments to the torque tube with the third connector” because cited first connector is structurally capable of applying counter balanced moments to the cited torque tube with the cited third connector as depicted in annotated Fig. 17 above with the cited first connector being located on a right side of the cited torque tube opposite to and counter to the opposing left side of the cited torque tube where the cited third connector is located).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (U.S. Pub. No. 2014/0246549 A1) in view of Takahashi (JP 2006-278738).
With regard to claim 9, West et al. discloses photovoltaic tracker array section, comprising:
a torque tube (see for example 1721, Fig. 17);
a first photovoltaic module mounted on the torque tube (see Fig. 14-17 depicting multiple photovoltaic modules 1411/1511/1611/1711 mounted on torque tube 1421/1521/1621/1721 and see [0067] teaching any number of PV modules frames 1411 can be used as exemplified in Fig. 14-17 which would include the use of four modules; see annotated Fig. 17’ below depicting a situation wherein four total PV modules 1711 are mounted on the cited torque tube, including the cited “first photovoltaic module” which includes interlock component 1401 as it forms a device including a photovoltaic cell or panel) via 

    PNG
    media_image4.png
    444
    560
    media_image4.png
    Greyscale

Annotated Fig. 17’
a first pair of photovoltaic module connectors (such as the cited first pair of photovoltaic module connectors depicted in annotated Fig. 17’ above and detailed in Fig. 9 as connector 914), and
a second photovoltaic module mounted on the torque tube (such as depicted in annotated Fig. 17’ above, a second photovoltaic module mounted on the cited torque tube 1721) via
a second pair of photovoltaic module connectors (such as the cited second pair of photovoltaic module connectors depicted in annotated Fig. 17’ above and detailed in Fig. 9 as connector 914), wherein
each of the photovoltaic module connectors of the first pair of photovoltaic module connectors further comprise first attachment tabs annotated Fig. 17’ above and detailed in Fig. 9 and Fig. 12, each of the photovoltaic module connectors of the cited first pair of photovoltaic module connectors 914/1214 further comprise first attachment tabs 919/1219 mechanically coupling with first apertures 1224 on a first left side of the torque tube, the first apertures being positioned at a first radial angle relative to a longitudinal axis of the torque tube) wherein
each of the photovoltaic module connectors of the second pair of photovoltaic module connectors further comprise second attachment tabs mechanically coupling with second apertures positioned at a second radial angle relative to the longitudinal axis of the torque tube, on a second side of the torque tube opposite the first side of the torque tube so that each of the first attachment tabs extends into the torque tube and toward one of the second attachment tabs (such as depicted in annotated Fig. 17’ above and detailed in Fig. 9 and Fig. 12, each of the photovoltaic module connectors of the cited second pair of photovoltaic module connectors 914/1214 further comprise second attachment tabs 919/1219 mechanically coupling with second apertures 1224 on a second right side of the torque tube opposite the cited first left side of the torque tube so that each of the cited first attachment tabs extends into the torque tube and each of the cited first attachment tabs extends, or stretches, in the horizontal width direction toward one of the cited second attachment tabs as exemplified in annotated Fig. 9 above).

West et al. teaches each photovoltaic module connector includes a single position locking attachment tab 919 but does not teach multiple position locking attachment tabs on opposing sides of the connector.
However, the duplication of parts is a matter of obviousness (see MPEP 2144.04 VI B). Takahashi teaches photovoltaic module connectors (see for example 4, Fig. 15). Takahashi teaches a first position locking member positioned at a first radial angle relative to a longitudinal axis of a tube (left component 10, Fig. 15) and a second locking member positioned at a second radial angle relative to the longitudinal axis of the tube, radially offset from the first radial angle (right component 10, Fig. 15).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have duplicated the cited attachment tab, and corresponding aperture, on each photovoltaic module connector in the system of West et al. because the duplication of parts is a matter of obviousness (see MPEP 2144.04 VI B) which would have provided for the predictable results of an additional attachment tab for maintaining the position of the photovoltaic module connector on the torque tube.
It would have also been obvious to a person having ordinary skill in the art to have selected the position of the first radial angle to be offset from the position of the second radial angle because the selection is one in a finite number of immediately recognizable options, finite options being radially offset or radially aligned, within the technical grasp of a skilled artesian (see MPEP 2143 E) especially since it would have provided for the predictable results of an additional attachment tab for maintaining the position of the photovoltaic module connector on the torque tube. 

each of the photovoltaic module connectors of the first pair of photovoltaic module connectors further comprise first attachment tabs mechanically coupling with first apertures on a first side of the torque tube, the first apertures being positioned at a first radial angle relative to a longitudinal axis of the torque tube (such as the cited first pair of photovoltaic module connectors, as modified above, including the cited first attachment tabs mechanically coupling with first apertures on a first side of the torque tube, the first apertures being positioned at a first radial angle relative to a longitudinal axis of the torque tube) wherein
each of the photovoltaic module connectors of the second pair of photovoltaic module connectors further comprise second attachment tabs mechanically coupling with second apertures positioned at a second radial angle relative to the longitudinal axis of the torque tube, on a second side of the torque tube opposite the first side of the torque tube so that each of the first attachment tabs extends into the torque tube and toward one of the second attachment tabs (such as the cited second pair of photovoltaic module connectors, as modified above, including the cited duplicated second attachment tabs, and corresponding duplicated apertures, positioned radially offset to the cited attachment tabs/apertures, so that each of the cited first attachment tabs extends into the torque tube and each of the cited first attachment tabs extends, or stretches, in the horizontal width direction toward one of the cited second attachment tabs as exemplified in annotated Fig. 9
With regard to claim 12, independent claim 9 is obvious over West et al. in view of Takahashi under 35 U.S.C. 103 as discussed above. West et al. discloses further comprising 
fasteners connecting a photovoltaic module connector of the first photovoltaic module to a photovoltaic module connector of a member of the second  photovoltaic module (such as fasteners 1201, Fig. 12 described in [0064] as interlock 1201 may connect to a U-Lock 1214” which are cited to read on the claimed “fasteners connecting a photovoltaic module connector of the first photovoltaic module to a photovoltaic module connector of a member of the second  photovoltaic module” because they mechanically connect/join/couple all of the photovoltaic module connectors of the first photovoltaic module with all of the photovoltaic module connectors of the second photovoltaic module in the mechanically connected system depicted in annotated Fig. 17’ above).
With regard to claim 12, independent claim 9 is obvious over West et al. in view of Takahashi under 35 U.S.C. 103 as discussed above. 
West et al., as modified above, does not teach wherein the first apertures are radially offset about 180 degrees from the second apertures relative to the longitudinal axis of the torque tube.
However, 180 degrees offset is one in a finite number of immediately recognizable options. 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the offset degree to 180 degrees because the selection is one in a finite number of immediately recognizable options, finite options 
With regard to claim 13, independent claim 9 is obvious over West et al. in view of Takahashi under 35 U.S.C. 103 as discussed above. West et al. discloses wherein each photovoltaic module connector of the first pair of photovoltaic module connectors comprises:
a ledge section (915, Fig. 9) 
protruding from an interior surface of the photovoltaic module connector (such as the interior surface of cylinders 917; see Fig. 9 depicting the cited ledge section 915 protruding from the interior surface of cylinders 917),
the ledge section comprising a support surface which contacts and supports a first side of the first photovoltaic module (see Fig. 9, Fig. 14, and annotated Fig. 17 above, the cited first ledge section having a support surface, such as the top horizontal planar surface of 915, is cited to read on the claimed “which contacts and supports a first side of the first photovoltaic module” because it contacts the interlock component of the cited first photovoltaic module and mechanically supporting a first bottom side of the cited first photovoltaic module).

Response to Arguments
Applicant's arguments filed October 26, 2020 have been fully considered but they are not persuasive. 
Applicant notes the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        February 12, 2021